DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of Applicant’s argument, the Examiner has decided to issue another non-final office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramovich (Pub.:  US 2017/0353591 A1) in view of Glasberg (Pub. No: US 2014/0014124 A1).
Regarding to claim 13, Abramovich discloses: receiving, at a charging dock (4) of a charging adapter (6) of the portable charging adapter system, a charging end of the vaporizer device, the charging adapter comprising: a charging adapter housing including a first surface (see attachment), the charging dock being positioned along the first surface; and a power coupling feature (18) positioned along a second surface of the charging adapter housing. However, Abramovich fails to explicitly disclose the charging for a vaporizer or an e-cigarette.  Glasberg discloses the charging of a vaporizer or an 
Regarding to claim 14, Abramovich and Glasberg disclose: coupling the power coupling feature to a power source (5 or 10).
Regarding to claim 15, Abramovich and Glasberg disclose the charging dock includes a pair of charging contacts (at the adapter 6) that are configured to mate with a pair of vaporizer contacts of an electric device or the vaporizer device.
Regarding to claim 16, Abramovich and Glasberg disclose the charging dock includes a recess at 6 or 7 in the charging adapter housing, the recess including an inner perimeter wall that is shaped to have a sliding fit with an outer surface of the charging end of the vaporizer device.
Regarding to claim 17, Abramovich and Glasberg disclose: coupling a charging adapter cap (see figs. 1A and 1B of Glasberg) of the portable charging adapter system to the power coupling feature of the charging adapter.
Regarding to claim 19, Abramovich and Glasberg disclose the power coupling feature includes a USB feature (see paragraph 0044).
Regarding to claim 20, Abramovich and Glasberg disclose the first surface (see attachment) of the charging adapter housing is positioned orthogonal to the second surface of the charging adapter housing (6: at docking station: 4).
                                         Response to Argument
s 1-20 have been considered but are moot in view of the new ground(s) of rejection.

                                                      Conclusion
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-12 are allowed over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 99you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
       /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    11/29/2021
	


[AltContent: connector][AltContent: textbox (First Surface )]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale